The opinion of the Court was delivered by
Mr. Justice Nott.
This case was tried at Fairfield, Spring Term, 1815, before Mr. Justice Smith. He has not favoured this Court with any report of the evidence ; and the case, therefore, must be determined upon the face of the plat and grant. It has been a general rule, and 1 might almost say, an universal one, with this Court, that when certain boundaries are called for, to extend the lines to them, without regard to the distance. There is no doubt, however, that there may be exceptions to, that rule •, as where the distance is so great, as to render it morally certain that the boundaries called for were merely conjectural; or where the courses must be entirely changed to reach them. There will be some difficulty in settling the limits of the land in question; but not so great as to authorize the license which the Jury have taken. The line calling for William Flill’s land, may be extended that far, without taking a greater latitude than has frequently been allowed. It may, perhaps, be extended to Gladdens’ land, without violating any other principle heretofore established in cases of this sort. But whether the plaintiff can be permitted to go to Morris’s land, is at least questionable; but it does not follow, that two of the boundaries call*11ed for should not be given to him because. he cannot have the third. It is at least a case that deserves another investigation; therefore, let a new trial be granted.
Qolcock, Cheves, and Gantt, J. concurred.